Citation Nr: 1241708	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Hartford, Connecticut, that granted service connection for hypertension and assigned an initial noncompensable disability rating, effective as of April 28, 2009, the date of the Veteran's claim.

In correspondence dated in December 2009, the Veteran indicated that he wished to file a claim for an increased disability rating for hypertension.  While this was not specifically a notice of disagreement with respect to the November 2009 rating action, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2012) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  Thus, with respect to the Veteran's claim seeking an increased disability rating for hypertension, the November 2009 rating action is the proper rating decision on appeal.

In his July 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a Board hearing at a local VA office.  This hearing was scheduled for December 2011, and the Veteran was notified of this hearing by letter dated in November 2011.  However, the Veteran failed to appear for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2012). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination addressing hypertension was conducted in September 2009.  Thus, this evidence is inadequate to assess the Veteran's current level of severity, since this examination is more than three years old.  Additionally, the examination was for the purpose of establishing service connection and not for the purpose of assessing the Veteran's current level of severity.  Therefore, a new VA examination is required to assess the current levels of severity of the Veteran's hypertension.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his hypertension should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from May 2010 to the present, to include for treatment of his hypertension.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA medical examination to assess the nature and severity of his hypertension.  All indicated tests and studies are to be performed.

Prior to the examination, the claims file shall be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner is requested to indicate whether the Veteran's diastolic pressure is: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner should indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

The examiner is asked to comment on the impact of the hypertension on the Veteran's employment and activities of daily life. A complete rationale for any opinion expressed shall be provided. 

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


